Citation Nr: 0708750	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  02-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits for a heart disability 
pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from August 1971 to September 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for post-traumatic stress disorder (PTSD) 
and entitlement to compensation benefits for a heart 
disability pursuant to 38 U.S.C.A. § 1151.  

A Travel Board hearing was held at the RO in September 2002 
before a Veterans Law Judge (VLJ) of the Board.  A transcript 
of that proceeding is of record. 

The case was remanded in September 2003 for additional 
development, following which a February 2005 rating decision 
granted service connection for PTSD. Accordingly, the issue 
of service connection for PTSD is now moot because the RO's 
grant of service connection was a complete grant of the 
benefit sought on appeal and, thus, that matter is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

This case was advanced on the Board's docket upon motion of 
the appellant.  See 38 C.F.R. § 20.900(c) (2006).  

On a VA Form 9, in December 2004, the veteran requested 
another VLJ hearing.  The veteran was informed in June 2006 
that the VLJ who presided at his September 2002 Travel Board 
hearing is no longer employed by the Board, and he was 
informed of his right to a new hearing by a VLJ who would 
decide his appeal.  Later in June 2006, the veteran requested 
a videoconference hearing at the RO.  That hearing was 
conducted by the undersigned in December 2006.  




FINDING OF FACT

The veteran is not shown by competent clinical evidence to 
have cardiovascular disease due to VA action or inaction nor 
is VA fault shown.  


CONCLUSION OF LAW

Compensation benefits for a heart disability pursuant to 
38 U.S.C.A. § 1151 is denied.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
following the initial unfavorable agency decision in March 
2002.  The RO notice dated in April 2002 informed the veteran 
that he could provide evidence to support his claim for 
compensation under 38 U.S.C.A. § 1151 or location of such 
evidence and requested that he provide any evidence in his 
possession.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  As the Board concludes below that the 
preponderance is against the veteran's claim and no 
disability rating or effective date will be assigned, there 
is no prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Here, the veteran has testified that all of his 
cardiovascular treatment has been with the Houston, VA Medial 
Center and the RO has obtained the veteran's treatment 
records from that facility.  

In a Development Memorandum in February 2003 it was requested 
that it be clarified whether the veteran had ever claimed 
entitlement to Social Security Administration (SSA) 
disability benefits.  This was clarified at the September 
2002 hearing when the veteran testified that he was not in 
receipt of SSA disability benefits.  

The Development Memorandum also requested information 
concerning the veteran's statements that a VA psychiatrist 
had reportedly stated that psychotropic medication had caused 
his heart problems.  As to this, the veteran provided greater 
information at the September 2002 and the December 2006 
hearings.  In essence, he testified in 2006 that he had not 
seen this psychiatrist in 10 years and been unable to locate 
this psychiatrist.  See pages 9 and 10 of the transcript of 
the 2006 hearing.  

Additionally, the veteran was afforded a VA examination to 
obtain a medical opinion in this case.  Generally see 
38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

Compensation under 38 U.S.C.A. § 1151

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in August 2001.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  The Board notes that 
the RO had an opportunity to consider the above provisions 
that were codified at 38 C.F.R. § 3.361 in the June 2005 
supplemental statement of the case.  There is no prejudice in 
the Board also considering the new regulation.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

At the September 2002 hearing the veteran testified that he 
was not receiving Social Security disability benefits.  Page 
7 of that transcript.  The veteran's service representative 
had discussed with the veteran the problem of the lack of a 
current cardiovascular diagnosis and current cardiovascular 
treatment.  Page 9.  The veteran testified that he had been 
treated by VA with medication for psychiatric disability 
since 1988, particularly Librium.  Eventually, a female VA 
psychiatrist had told him that it could have side-effects 
and, so, she had him scheduled for an EKG which revealed that 
he had had a silent heart attack and that he had an abnormal 
heart beat.  For this reason, he was given nitroglycerin for 
his heart.  He was not aware of having any current heart 
condition but for a while he had had chest pain and shortness 
of breath and even now had these symptoms but only rarely.  
Page 11. 

Pursuant to the Board's September 2003 remand the veteran was 
afforded a VA cardiology examination in November 2004, at 
which time the veteran's claim file was reviewed (as 
reflected in a January 2005 addendum).  It was reported that 
the veteran related having an abnormal heart beat and that he 
had probably had a silent heart attach but had not known 
about it.  In the past, an EKG had reportedly revealed an 
abnormal heart beat.  He reported having chest pain and 
shortness of breath.  His chest pain had started 2 or 3 years 
ago and was associated with diaphoresis, nausea, left 
shoulder discomfort, and shortness of breath but resolved 
after taking nitroglycerin.  He had never had a cardiac 
catheterization to confirm whether he had coronary artery 
disease (CAD).  He had never been diagnosed as having heart 
failure.  A July 2003 echocardiogram had revealed possible 
minimal ischemia.  

After an examination the diagnoses were no objective or 
subjective evidence of CAD except for the past echocardiogram 
results which could be explained by a technical artifact.  
The examiner further stated that there was no evidence of any 
cardiac arrhythmia and no objective evidence of definitive 
cardiovascular disease.  There was no need for further 
cardiovascular evaluation.  The examiner doubted that the 
veteran had any objective cardiovascular disease that may be 
even remotely attributed to any use of psychotropic drugs for 
his psychiatric condition.  

At the December 2006 hearing the veteran also testified that 
his past female VA psychiatrist had taken him off of some 
psychotropic medication because it could cause cardiovascular 
complications and she had sent him to have an EKG which had 
revealed a heart murmur.  Page 4.  Thereafter, he had been 
prescribed cardiovascular medication, including nitroglycerin 
but he could not remember if a cardiologist had ever told him 
what was wrong with his heart.  He use to have regular 
episodes of chest pain.  Page 5.  He was no longer taking 
nitroglycerin but he did take a blood thinner and aspirin.  
He still had episodes of chest pain but check-ups had all 
been negative.  All of his cardiovascular treatment had been 
at the Houston, VA Medical Center.  Page 6.  Neither a 
cardiologist nor a primary physician ha ever told him what 
type of heart problem he had except that the past EKG had 
revealed a heart murmur.  Page7.  If he had any other form of 
cardiovascular disease other than a heart murmur, he had not 
been told of it.  Page 8.  His heart murmur had been first 
identified or diagnosed in the early 1990s.  Page 9.  He had 
not seen the female VA psychiatrist (who had told him that 
his psychotropic medication could cause cardiovascular 
complications) in over 10 years and he had tried 
unsuccessfully to contact her.  Pages 9 and 10.  

As indicated above, a critical inquiry under 38 U.S.C.A. § 
1151 is whether additional disability resulted from VA 
medical treatment.  Further, where, as here, the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence of a nexus or 
relationship between the taking of medication for service-
connected psychiatric disability and the alleged development 
of cardiovascular disease is required to support the claim.  
The veteran is a layperson and, so, is not competent to 
render a medical opinion as to the required nexus, which is 
essentially a medical determination.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  For this reason, the Board rejects 
the veteran's personal opinion as favorable evidence of the 
existence of cardiovascular disease as well as the alleged 
nexus between such cardiovascular disease and his taking 
medication for service-connected psychiatric disability.  

Here, there is no competent medical evidence of the required 
existence of additional disability or of the required medical 
nexus.  The veteran has testified that a VA psychiatrist had 
informed him that his psychotropic medication might cause 
cardiovascular complications.  However, his testimony fell 
short of actually stating that a VA physician had definitely 
reported both that he had chronic cardiovascular disease and 
that it was due to taking psychotropic medication for 
service-connected PTSD.  Further, the connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered through a layman sensibilities is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Johnson v. Brown, 8 Vet. App. 423, 427 
(1995) (citing Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The only competent medical nexus evidence is the November 
2004 VA examiner's opinion which is negative and does not 
support the claim.  Indeed, as discussed above, the examiner 
clearly indicated that there was no evidence of any cardiac 
arrhythmia and no objective evidence of definitive 
cardiovascular disease.  Moreover, the examiner doubted that 
the veteran had any objective cardiovascular disease that may 
be even remotely attributed to any use of psychotropic drugs 
for his psychiatric condition.

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim as to the 
required existence of additional disability, i. e., the 
cardiovascular disease and the nexus element, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to compensation benefits for a heart disability 
pursuant to 38 U.S.C.A. § 1151 is denied.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


